Reynolds, J.
Proceeding under article 78 of the CPLR and subdivision 5 of section 6515 of the Education Law to review a determination of the Board of Regents which revoked petitioner’s license to practice medicine. Petitioner does not controvert the finding of guilty pursuant to section 6514 of the Education Law but seeks to review Ms punishment as being unduly harsh. The instant record reveals that petitioner admittedly not only submitted a substantial number of *972false claims to the Nassau County Public Welfare Department but also submitted false prescriptions to two pharmacists who thereafter filed false claims with the Welfare Department and divided the illegally obtained proceeds with the petitioner. On the other hand there are advanced factors which could be considered in mitigation of any punishment imposed. The question of punishment and its mitigation, however, is primarily one for the Board of Regents and our review is limited to query “if the measure of punishment or discipline imposed is so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness.” (Matter of Stolz v. Board of Regents, 4 A D 2d 361, 364; e.g., Matter of Rear v. Board of Regents, 24 A D 2d 1054; Matter of Scire v. Board of Regents, 23 A D 2d 943; Matter of Leavitt v. Board of Regents, 9 A D 2d 987.) Here the board, in our opinion, considered all factors involved in the case, including petitioner’s psychiatric evidence of rehabilitation, and on the basis thereof rendered a decision which we cannot find warrants reversal on the instant record. Determination confirmed, without costs. Gibson, P. J., Herlihy, Aulisi and Staley, Jr., JJ., concur.